UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10485
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                VERSUS

                      ABAYOMI CHARLES AKOMOLAFE,
                      also known as Carlos Lnu,
                         also known as Carlos,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:98-CR-208-1-Y
                      --------------------
                        December 2, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Akomolafe appeals following his guilty-plea conviction of one

count of Conspiracy to Engage in Financial Transactions Involving

Criminally Derived Property in Excess of $10,000, a violation of 18

U.S.C. § 1956(h).    He raises two related arguments on appeal.   His

first argument is that the “jurisdictional element” of § 1956(h)

was not met and that the district court thus did not have subject-

matter jurisdiction to hear his case.

     Whether the “interstate commerce” requirement found in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 99-10485
                                             -2-

§§ 1956 and 1957 is a jurisdictional requirement or an element of

a conspiracy under § 1956(h) has not been determined in this

circuit.    There is no need, however, to decide that issue now.                     If

it is assumed without deciding that the “interstate commerce”

requirement is jurisdictional in nature, that requirement is met in

this case.        Akomolafe “affected interstate commerce” by stealing

mail during the course of the conspiracy, as the United States Post

Office is a facility of interstate commerce.                   See United States v.

Heacock,     31 F.3d 249,     255   (5th   Cir.     1994).       Thus,    any

“jurisdictional nexus” requirement of § 1956(h) is met.

     Akomolafe also argues that this “jurisdictional nexus” can be

met only by a completed financial transaction, which is absent from

his case.    This argument is misplaced.                 In interpreting a statute,

the court must look to the whole act, and interpret provisions

consistently with each other and in reference to the statute as a

whole.   2A, Norman J. Singer, Sutherland Statutory Construction, §

46.05 (5th ed. 1992).                 Because §§ 1956(a)(1),(h) and 1957(a)

provide for the inchoate crimes of conspiracy and attempt, it is

inconsistent to interpret the “jurisdictional nexus” as being

satisfied    by        a    completed      transaction    only.    Thus,    the    more

consistent interpretation is that the nexus can be provided by an

effect on interstate commerce that came about as a result of the

conspiracy to perform the illegal transaction.                     As noted above,

this nexus        is       provided   by    Akomolafe’s    mail   theft,   which    was

committed during the course of the conspiracy and which affected

interstate commerce.

     Akomolafe’s second argument is that there was an insufficient
                                No. 99-10485
                                     -3-

factual basis for the district court to accept his plea. Akomolafe

does not, however, argue that those facts were false or otherwise

incorrect.     Rather,    he    contends    that   the   factual   basis   was

incomplete because there was no completed transaction.

     This argument is unavailing.          The district court’s acceptance

of a guilty plea is a factual finding reviewable under the clearly

erroneous standard.       Id. at 509.       The elements of a conspiracy

under § 1956(h) are: 1) a conspiracy entered into by two or more

persons and 2) that the defendant knew of and deliberately joined

the conspiracy.   United States v. Garcia Abrego, 141 F.3d 142, 163-

164 (5th Cir. 1998).           Whether there must be an overt act in

furtherance of a § 1956(h) conspiracy has not been decided in this

circuit.    Id. at 164.

     There is no need to reach that issue now.              Again, if it is

assumed without deciding that § 1156(h) requires an overt act in

furtherance of the conspiracy,        Akomolafe’s theft of checks from

the mail constitutes a such an act.         The factual resume establishes

that all three elements of the conspiracy were met.            The district

court did not clearly err in accepting the plea.          Because Akomolafe

has failed to demonstrate either the district court’s lack of

subject-matter jurisdiction or an insufficient factual basis for

the acceptance of his plea, this case is

AFFIRMED.